AMENDMENT TO PROMISSORY NOTE




THIS AMENDMENT, dated as of November 3, 2014 (the “Amendment”) to the Promissory
Note referred to below is entered into by and between, Dassity, Inc. Profit
Sharing Plan (the “Creditor”) and Jolley Marketing, Inc. (the “Debtor”).




WHEREAS, the parties entered into the Promissory Note on August 7, 2012 (the
“Note”);




WHEREAS, the original maturity date of the Note was August 7, 2014.




WHEREAS, the parties hereto wish to amend the Note to extend the maturity date
thereof.




NOW THEREFORE, in consideration of the receipt of good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:




MATURITY:  The maturity date of the Note is hereby extended to August 7, 2015.




EFFECTIVE DATE:  The effective date of this Amendment shall be November 3, 2014.




GENERAL PROVISIONS:




(a)

Except as amended hereby, the Note shall continue to be, and shall remain, in
full force and effect.  This Amendment shall not, except as otherwise provided
herein, be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Note or (ii) to prejudice any
right or rights which the parties may now have or may have in the future under
or in connection with the Note, as the same may be amended, restated,
supplemented or otherwise modified from time to time.




(b)

The terms of the Note are incorporated herein by reference and shall form a part
of this Amendment as if set forth herein in their entirety.




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed individually or by its officer thereunto duly authorized, as of the
respective dates set forth below.




JOLLEY MARKETING, INC.







Date:  November 3, 2014

/s/  Steve White

By Steve White, President










DASSITY INC. PROFIT SHARING PLAN







Date:  November 3, 2014

/s/  Brenda Hall

By Brenda Hall, Trustee






